 564DECISIONSOF NATIONALLABOR RELATIONS BOARDMutualCoalCompany,GravittCoalCompany,ElginCoal Company,Trio, Inc.and Gob CoalCompanyandUnitedMine Workers of AmericaandDistrictNo. 19,UnitedMineWorkers ofAmerica.Case 10-CA-7677March 6, 1970DECISION AND ORDERherebyordersthatRespondents,ElginCoalCompany,Sequatchie,Tennessee,TrioInc.,Sequatchie,Tennessee,GobCoalCompany,Sequatchie,Tennessee,theirofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn October 15, 1969, Trial Examiner OwsleyVose issued his Decision in the above-entitledproceeding,findingthattheRespondentshadengaged in and were engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondents filed exceptions totheTrialExaminer'sDecision and a supportingbrief.TheUnitedMineWorkers filed limitedexceptions to the Trial Examiner's Decision and asupporting brief.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner except as herein modified.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adoptsas itsOrder theRecommendedOrder of the Trial Examiner, and'In adopting the Trial Examiner's finding that the Respondents haveviolated Section 8(a)(5) of the Act, we do not consider the issues raised incivilsuitsallegingSherman Act violations against theUnitedMineWorkers as relevant to a determination of the questions presented hereinAccordingly,we do not agree with the comments made bytheTrialExaminer concerning the implications of those proceedings, in which finaldeterminations were still pending at the timeof hisDecision,upon thecharges in this case'The Trial Examiner concluded that the relevant certification herein wasdrawn in such a manner as to preclude companies that do not fall withinits terms from being included as successor employers under our normaldoctrines of successorshipFor this reason and as RespondentTrio haddissolved,he did not find it necessary to include Trio within thescope ofhisRecommended Order.We have never intended that our certificationhereinbe read so as to nullify ourordinarystandardsfor includingsuccessors.Nor do we agree that the lease termination involvingTrio andthe surrender of its corporatecharter necessarilyforeclosed imposing abargatfiing obligation upon any new operator of that mine under Boardsuccessorship principlesSee, e g.,Maintenance,Inc,148NLRB 1299.Accordingly,we do not adopt the Trial Examiner's findings in that regardand, as Trio was properly made a party to this proceeding,we shall includeit in our Order.OWSLEY VOSE, Trial Examiner: This case, heard atSouth Pittsburg, Tennessee, on June 17, 1969, upon acharge filed by the Charging Parties on the preceedingFebruary 27 and a complaint issued May 13, presents thequestion whether the Respondents violated Section 8(a)(1)and (5) of the National Labor Relations Act by virtue oftheir refusal to bargain collectively with UnitedMineWorkers of America (herein called the U.M.W.) whenrequested to do so at various times in 1967, 1968, and1969.The Board, after a series of proceedings underSection 9 of the Act, had previously certified the U.M.W.astheexclusivebargainingrepresentativeoftheRespondents' employees. The Board's determinations inthese proceedings may be summarized as follows:By a corrected certificate of representative inSewaneeCoalOperators'Association, Inc.,Cases lO-RC-5497,l0-RC-5593, 10-RC-5604, and 10-RC-5605, dated August31, 1965, the Board's Regional Director for Region 10, onbehalf of the Board, certified the U.M.W. as the exclusivebargainingrepresentativeof the employees in thebargaining unit stated below:Allproduction and maintenance employees of coalmining operatorswho were formerly members ofSewanee Coal Operators Association, including thosenot now operating but who resume operating old mineseither before or after the conclusion of the strike, andincludingalsothose individualswho had sole orcontrolling interest in a corporation which was amember of Sewanee Coal Operators Association whoform another corporation and operate a new ordifferentmine in the same geographic area, excludingofficeclericalemployees,professionalemployees,technicalemployees,guards,owner-operators,mineforemen, and other supervisors as defined in the Act.Thereafter, on May 8, 1967 inLayne & Son Coal Co.,Cases10-RC-6422,10-RC-6421,10-RC-6653,10-RC-6784, 10-RC-6785, 10-RC-6801, in an unpublisheddecision,orderand direction of elections involvingpetitions for certification filed by Southern Labor Union,LocalUnionNo. 139, covering, among others, theemployees of two of the Respondents herein, Gob CoalCompany (herein called Gob), and Trio, Inc. (hereincalledTrio), the Board determined that "the Board'scertification of June 7, 1965, as corrected on August 31,1965, inSewaneeCoalOperatorsAssociation,Case10-RC-5497, covers employees of . .Trio, Inc. and GobCoal Company, and we shall dismiss the petitions for theemployees of these Employers."On March 11, 1968, inMutual Coal Company, Inc.,170NLRB No. 27, involving petitions for certificationfiledby Southern Labor Union, Local No. 139, withrespect to the employees of Mutual Coal Company, Inc.(herein calledMutual) and of Gravitt Coal Company(herein called Gravitt), the Board dismissed the petitionsupon the grounds that the employees of both Mutual and181 NLRB No. 73 MUTUAL COAL CO.565Gravitt were covered by the Board's corrected certificationissued on August 31, '1965, in theSewaneecase.TheBoard's conclusion in this regard was predicated upon itssubsidiary findings that ElginCoalCompany (hereincalled Elgin) was covered by the corrected certification intheSewaneecase and that Mutual and Gravitt are mere"administrative segments of Elgin and are not independentcontractors."Upon the entire record in the case,' my consideration ofthebriefsfiledby the General Counsel and theRespondent, and from my observation of the witnesses, Imake the following.FINDINGS AND CONCLUSIONS1.JURISDICTIONAL FINDINGSAs I construe the Board's decision in theMutual CoalCompanycase,supra,the Board, by finding that Mutualand Gravitt were "administrative segments of Elgin andare not independent contractors" and by citing theLeckiecase (160 NLRB 329), a case closely paralleling theMutualcase on the facts, in effect determined that Elginwas the controlling employer of the employees in theminesnominally operated by Mutual and Gravitt and as aresult these employees were part of the multiemployer unitrepresented by the U.M.W pursuant to the correctedcertification issued in theSewaneecase.As found in theLaynecase,supra,the employees ofTrioandGob,thetwo other Respondents in this case, were also part of themultiemployerunitrepresentedby the U.M.W., inaccordancewith theSewaneecorrected certification.Respondent Gob admits selling and shipping in excess of$50,000worth of coal annually directly to customerslocated outside the State of Tennessee. Upon these facts Ifind that the Board has jurisdiction over the operations ofallof the Respondents' and that it will effectuate thepolicies of the Act to assert jurisdiction hereinII.THE LABOR ORGANIZATION INVOLVEDUnitedMineWorkers of America and District 19,United Mine Workers of America, are labor organizationswithin the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The refusalsto bargaincollectively in violation ofSection 8(a)(5) and (1) of the Act1.The U.M.W.'s majority status in the appropriateunitAs stated above, the employees of all of theRespondents herein have been determined by the Board tobe in the unit stated in the corrected certification issuedby the Board's Regional Director in theSewaneecase onAugust 31, 1965, naming the U.M.W. as the majorityrepresentative of all of the production and maintenanceemployees in the unit.',The record as a whole clearly indicates that Chester Brown sold out hisinterest inMutual Coal Company in 1968.Accordingly,the official reportof proceedings is hereby corrected as followsp 6, I 24 "1969" shouldread"1968", p 21,1 13 "1969"should read "1968 "'See Pearl Beer DistributingCo,143 NLRB 596, 597.'The validity of the corrected certification(prior to the issuance of theLayneandMutualclarifications)isin issue inTennessee Products &2.The Respondents' refusals to bargain collectivelywith the U M.WSeveralmonths after the issuance of theLaynedecision,William J. Turnblazer, the president of District19 of the U M.W. sent letters dated August 29, 1967, toJ.H. Graham at both the Gob and Trio Coal Companies,the text of which is as follows:On August 22, 1967, the National Labor RelationsBoard againaffirmed that UnitedMine Workers ofAmerica is the exclusive bargaining representative ofemployees of coal operators who were former membersof Sewanee Coal Operators' Association, and that saidoperators should bargain with United Mine Workers ofAmerica upon request.We request that you meet with us to negotiate acontract covering wages, hours of work and otherworking conditions.We reiterate what we have statedinprevious letters that allmatters are negotiableincluding a tonnage rate.We offer to make a sincere effort to negotiate acontract to settle all differences at a mutually agreedtimeand place.Please letme hear from you at your earliestconvenience.No answer to these letters was received from eitherGob or TrioOn March 26, 1968, Turnblazer mailed letters bearingthe text set forth below to both Gravitt and Mutual:UnitedMineWorkers of America has been notifiedby the National Labor Relations Board that yourcompany is covered by a certification heretofore issuedand that you are required to bargain with thebargainingagentof your employees on questionsconcerning rates of pay, hours of work and workingconditionsUnitedMine Workers of America,bargaining agentof your employees request that you meet at a mutuallyagreed time and place to negotiate a contract.Trusting to hear from you, I amNeither Gravitt nor Mutual replied to this letter.Thereafter on January 9, 1969, Turnblazer, in letterssent to Graham at Gob and Trio,again requestedmeetings to negotiate a contract. Included in each letterwas the following statement:We reiterate what we have stated in previous letters thatallmatters are negotiable including a tonnage rate.In a letter dated January 16, 1969, William M. Ables, Jr.,the Respondents' attorney, stated in reply as follows:At thistime,Trio, Inc. isno longer inoperation.Atthistime,Gob Coal Co. is operating, but is notinterestedinnegotiations.We are waiting the finalresults of the case now pending before the Sixth CircuitCourt of Appeals wherein an enforcement order wasasked in the old Sewanee Case. As soon as this matteris concluded we will then be in a position to know whatwe wish to do.On March 21, 1969, after the filing of the charge in thiscase,Turnblazer sent a letter to all five Respondentsstating:TheUnitedMineWorkers of America is thecertifiedbargainingrepresentative of all production andChemical Corp v N L R B,No 18356, andN L R B v Barham CoalCompany,No 18463,argued duringFebruary 1969, before the UnitedStatesCourt of Appealsfor the SixthCircuit,and now pending decision 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance employees working for employers withinthe multiemployer bargaining unit found appropriate inSewanee Coal Operators Association, Inc., Case No.10-RC-5497SinceElginCoalCompany is within themultiemployer unit, theUnitedMineWorkers ofAmerica hereby requests that you meet and bargainwith its representatives jointly together with the otheremployers within the unit or together with such otherunit employers as are willing to meet and bargain. Asan alternative, the United Mine Workers of America iswilling to meet and bargain with you separatelyWe offer to make a sincere effort to negotiate acontract covering the wages, hours and other terms andconditionsof employment of the production andmaintenance employeesAllmatters are negotiable,including a tonnage rate.Please letme hear from you at your earliestconvenienceWhen you contact us we can makearrangements to meet at a time and place that ismutually agreeable.Attorney Ables, in letters sent on behalf of Elgin, GobandTrio,declined to bargain collectivelywith theU.M.W., stating in the letters sent on behalf of Elgin andGob that each would await the outcome of the SixthCircuit litigation before deciding what course to pursue Inthe letter sent on behalf of Elgin, Ables added that Elgindid not have any employees in the unit. No response wasreceived from the other two Respondents named in thisproceeding.3TheRespondents'defenses to the allegations ofviolations of Section 8(a)(1) and(5) of the ActThe Respondents in their brief do not dispute the factthat all five Respondents refused to bargain collectivelywith the U.M.W., as alleged in the complaint. Instead,under five main headings they present a number of pointsfor consideration which they contend preclude the issuanceof any bargaining order in this case. These contentions arediscussed in turn below.a.The claim that Mutual and Trio are notproperlybeforethe Boardbecause of faulty service of thecomplaint upon them and becausetheyhaveallegedlygone outof businessMutual -.At the time of the representation caseinvolvingMutual, this corporation had an oral agreementwith Elgin to operate a mine on land which Elgin leasedfromTennesseeProducts and Chemical Corporation.Chester Brown and others were the stockholders in thiscorporation. In June 1968 the stockholders in Mutual,including Chester Brown, sold all their stock in Mutual toLon Varnell and the corporation ceased doing business atthat time. No coal has been shipped by Mutual from thismine since June 1968. Chester Brown has had no furtherconnection with Mutual since June 1968.At the time of the hearing in the instant case theMutualmine was being operated by H and L Coal,Incorporated (herein called H and L), under a writtenlease from Elgin. Lon Varnell and one or more others arethe stockholders in H and LA copy of the complaint and notice of hearing wasmailed to the residence of Chester Brown, a formerstockholder inMutual on May 13, 1969, almost a yearafter Brown had sold his stock in Mutual and severed allconnection withMutualMrs. Chester Brown signed thereturn receipt for this document. I agree that in thecircumstances of this case service of the complaint andnotice of hearing on Chester Brown was not sufficient tosubjectMutual to the jurisdiction of the Board. However,in view of the fact that Elgin was properly served with acopy of the complaint and notice of hearing, it isimmaterial that Mutual was not served As stated above,the Board in effect found in theMutualcase that Elginwas the controlling employer of the employees in the mineoperated in the name of Mutual. The Board's decision intheMutualcase makes it clear that it was only by virtueof Elgin's control of Mutual that the employees in thismine were held to be covered by the corrected certificationin theSewaneecaseAccordingly, service of process uponElgin conferred jurisdiction upon the Board to considerthe issues raised by the complaint insofar as they relate tothe bargaining rights of the employees working in themine formerly operated in the name of Mutual.In view of the relationship between Elgin and Mutual atthe time Mutual was nominally operating the mine, thesubsequent termination of all connection between ElginandMutual with respect to the operation of this mine,and the taking over of the operations of the mine by Hand L, it would not, in my opinion, effectuate the policiesof the Act to enter any remedial order against Mutual. Tothe extent that the employees working in this mine arestillcovered by the corrected certification in theSewaneecase, their bargaining rights will be protected by the orderwhich will be entered against Elgin To this extent, theRespondents' contention based on Mutual's cessation ofbusiness is sustained.Trio- .As found in theLaynedecision, thiscorporation is or was owned in equal shares by J. HGraham, George Ramsy and Lon Varnell, the same threemen who are the sole stockholders in Elgin. As found intheLaynedecision, Trio operated Griffith Creek 2 Mineunder a lease from Elgin Elgin controlled the propertyunder a lease from Tennessee Products which expires in1972 In May or June 1968, Trio ceased operating themine Thereafter Big T, Incorporated, which is owned byGeorge Ramsey and his son Tom, took over the operationof Griffith Creek 2 Mine pursuant to a written lease fromElginAt the end of Trio's fiscal year, the date of which isnot stated in the record, the corporation surrendered itscharter pursuant to Section 48-513 of the Tennessee CodeAnnotated. Under Tennessee law the surrender of Trio'scharter terminated its right to continue the corporatebusiness.The Respondents contend that in view of thisfact no order should be entered against Trio. Ordinarilythe fact that an employer has ceased doing business doesnot justify the Board in refusing to enter a remedial ordersince it is concerned with securing compliance with theorder by the employer's successor if the circumstanceswarrantit.IHowever,inthiscasethenormalsuccessorship considerations do not apply.After Trioceased operating at Griffith Creek 2 Mine its lease withElgin was terminated and Elgin leased the Mine to Big T,IncorporatedHaving lost its lease on the Mine andhaving surrendered its charter, Trio no longer had anyrights to which a successor could succeedFurthermore,even if this were not the case, under the unusual type ofcertification here involved not every successor to Trio'soperationswouldbesubjecttotheobligationofbargaining collectively with the U.M W. as part of themultiemployer unit.Only a successor falling within the'Southport PetroleumCo v NLRB ,315U S 100, 106107 MUTUAL COAL CO.567terms of the corrected certification could be liable as asuccessor, i e , an operator who was formerly a member ofSewaneeCoalOperators'Association,includingindividualswho had sole or controlling interest in acorporationwhichwas a member of Sewanee CoalOperators' Association who form another corporation. Inview of these facts and the further fact that a remedialorder will be entered herein against Elgin, which has theright to control the disposition of the Griffith Creek 2Mine until 1972, it would not be appropriate in myopinion to enter a remedial order against Trio solely foritspossible effect upon successors.The Respondents'contention in this regard is sustained.'b.The contention that Elgin has no employees in theunitThe Board's finding in theLaynecase,supra,that theemployees working in the Mutual and Gravitt mines areemployees of Elgin answers the contention that Elgin hasno employees.cThe contention that the requests to bargaincollectively cannot be regarded as having been madeby the U M W, the certified representative, since theletters requesting bargaining were all signed by thePresident of District 19Althoughallofthelettersrequestingthecommencement of bargaining negotiations referred toabove were signed by William J. Turnblazer, the presidentof District 19 of the U.M W., in all of the letters exceptthe two sent to Trio and Gob in January 1969 Turnblazerreferred to the fact that the U.M.W. was the certifiedrepresentative of the employees involved. These lettersthereforewere requests from the U.M.W. to bargaincollectively. If any of the Respondents had any doubtsabout the authority of Turnblazer to speak for theU.M.W. in this regard, they had but to raise the question.However, at no time did any of the Respondents questionthe authority of Turnblazer to speak for the U.M.W. inrequestingtheopeningofcollective-bargainingnegotiations.The Respondents, or rather those of themwhich replied to Turnblazer's letters, were refusing tobargain with the U.M.W not because of any claim of afaulty request to bargain but because they had otherreasonswhich they deemed good and sufficient, asAttorney Ables' letters made clear. In these circumstancesIam constrained to reject the Respondent's argumentbased upon Turnblazer's alleged lack of authority to speakfor the U.M.W.d.The contention that the U.M W is engaged in aconspiracy with large coal operators to drive theRespondents out of business and therefore cannotproperly represent the interest of the Respondents'employees in collective bargainingTo establish this alleged illegal conspiracy theRespondents rely upon two cases The first case isGeorgeRamsey, et al v. United Mine Workersdecided April'8,'The Respondents'contention regarding the failure of service of thecomplaint and notice of hearing upon Trio is rejected Service was hadupon J H Graham,one ofTrio'sthree former stockholders and owners,onMay 14, 1969 Section48-514of the TennesseeCodeAnnotatedprovides that corporations which are in the process of being dissolved"shall continue to exist for the purpose of winding up its affairs so long asmay be necessary for that purpose"See also Section 48-1014.1969 (C A 6), 70 LRRM 3281, reversingGeorge Ramseyetal v. United Mine Workers and Tennessee ProductsandChemicalCorpv.UnitedMineWorkers,265F Supp. 388 The second case isTennessee ConsolidatedCoalCompany et al v United Mine Workers,judgmententeredMay 8, 1968 (D.C Tenn.), now pending uponappeal in the Sixth CircuitThe plaintiffs in both actions are mine operators in thesameSoutheasternTennesseeareainwhichtheRespondents operate, and the plaintiffs in the case firstabove cited include J. H Graham, George Ramsey andLon Varnell who are principals in one or more of theRespondents involved in this case. Both of the above courtdecisions involve allegations that the U.M W. conspiredwith the major coal companies of the country to forceupon the nonsignatories of the National Bituminous CoalWage Agreement the same terms agreed upon withBituminous Coal Operators Association in the NationalAgreement, thereby violating Sections I and 2 of theSherman Antitrust ActTheRamseycase was tried before District Judge FrankW Wilson in September 1965, without a jury Afterreviewing all the evidence relied upon by the plaintiffs toestablish the illegal conspiracy, including the negotiationand enforcement of the National Bituminous Coal WageAgreement, the granting of large successive wage andfringebenefit increases, the alleged dumping of largequantities of coal upon the TVA market by the large coalcompanies with heavy financial support from the U M.W.,and the alleged fomenting of strikes and violence by theU.M.W., the District Court concluded that only theevidence concerning the negotiation and administration oftheNational Agreement tended to support the plaintiffsclaims concerning an illegal conspiracy.With regard tothisevidencetheDistrictCourtfoundthatapreponderanceof the evidence established that theU.M.W impliedly agreed with the Bituminous CoalOperatorsAssociationnottobargainwithanynonsignatory coal operator upon any terms other thanthose contained in the National Bituminous Coal WageAgreement The District Court also found as follows (265F Supp., at 430):In the period since 1960 the coal operators in theSoutheastern Tennessee coal field have been unable tocompete and survive in the T.V.A coal market underthe NationalBituminousCoal Wage Agreement. Whileinmany instances this appears to have been due toantiquatedminingmethods and equipment or othercauses, the fact nevertheless remains that since 1960there has not beena singleinstance of a successful coalmining operation in the Southeastern Tennessee coalfieldunder theNationalBituminousCoalWageAgreement and this in spite of the fact that the onlyfeasible alternative facing most coal operators in thearea was to operate under the national contract or goout of businessAlthough ruling that a preponderance of the evidenceestablished an implied commitment by the U M.W. to theBituminousCoal Operators Association not to contractwith any other coal operators or any terms other thanthose set forth in the National Agreement,6 terms whichtheDistrictCourt found left most coal operators in thearea in which plaintiffs operated no feasible alternativeother than to go out of business, the District Court'One ofthe terms of the National Agreement was the provision requiringthe operatorsto pay to the U M W'swelfare funda royalty of40 centsper ton of coal produced(265 FSupp at410 fn 2) 568DECISIONSOF NATIONALLABOR RELATIONS BOARDconcluded that the proof did not adequately establish theSherman Antitrust Act violation alleged since it did notsatisfy the "clear proof" test which the Court held wasrequired by Section 6 of the Norris La Guardia Act (29U S.C. Secs 106) in order to find a labor union guilty ofan unlawful conspiracy under the Sherman Antitrust Act(265F.Supp., at 412). Accordingly the District Courtruled infavor of the U.M.W.On appeal, the United States Court of Appeals for theSixthCircuit reversed, with Judge Edwards dissentingThe Court of Appeals disagreed with the District Court'sconclusionwhich it quoted from the District Court'sopinion that "although plaintiffs had made out a case oftheMine Workers' violation of the antitrust lawsby apreponderance of the evidence,a labor union cannot beconvicted of such a violation except by the clear proof ruleof Section 6 of the Norris La Guardia Act, 29 U.S.C.Secs 106." (70 LRRM at 3282). (Emphasis in SixthCircuit'sopinion.)The Sixth Circuit held that thetraditionalpreponderanceof the evidence rule wasapplicable, rather than the "clear proof' test applied bytheDistrictCourt. In its opinion that Court of Appeals,indiscussing the "conspirational and predatory purpose"of the U.M.W.'s commitment to the Bituminous CoalOperatorsAssociation,alluded to the large sums ofmoney which the U.M.W "paid for the depredations andviolence- the reign of terror - which it employed indriving out of coal mining those who could not live withthe terms of the National Bituminous Wage Agreement."(70 LRRM at 3287).The second case relied upon by the Respondents toestablish the fact of the conspiracy- theTennesseeConsolidatedcase- was tried in August 1967 before ajury,withDistrictJudgeFrankW.Wilsonagainpresiding. The evidence followed very closely the evidenceintroduced in theRamseycase discussed above. Indeed,much of the evidence in theTennessee Consolidatedcasewas read into the record from theRamseycase The juryhanded down a verdict in effect finding that the U.M.W.,by its conduct in connection with the National BituminousCoalWage Agreement,engaged ina conspiracy withmajor coal producers to suppress or eliminate theproduction of coal in the Southeastern Tennessee coalfields.This was held to violate Section 1 or 2 of theSherman Antitrust Act. This verdict was fully upheld bytheDistrictCourt. See opinion of District Judge FrankW.Wilson on U.M W 's Motion for Judgment inaccordance with Motions for Directed Verdict, or in thealternative,Motion for New Trial (Resp. Exh 4). Asindicated above, the judgment and orders of the DistrictCourt in this case were appealed to the Sixth Circuit andthe action is now pending in that Court.The Respondents contend that in view of these findingsof a conspiracy between the U.M.W. and major coalproducers to suppress or eliminate the production of coalin the Southeastern Tennessee coal fields - a conspiracyin effect, to drive the Respondents out of business - theU.M.W. is disqualified from acting as bargainingrepresentative of any of the Respondents' employees. TheRespondents citeN L R B vDavidButtrick Company,361 F.2d 300 (C.A. 1), in which the Court gives carefulconsideration to the problems of conflicts of interest onthe part of a bargaining representative. In its opinion theFirstCircuitstressedthenecessityofanexclusivebargaining representative having "the freedom to concludesuch bargaining negotiations free of the suspicion that it ismotivated by any purpose other than its loyalty to theemployees it represents" (300 F 2d, at 307). The Board inits decision on remand from the First Circuit in theDavidButtrickcase fully agreed with the First Circuit as to theproper standard to be applied in determining whether abargaining representative is faced with even a potential,conflict-of-interest situation, 167 NLRB No 58.There can be no question, in my opinion, that if at thetime of the requests to bargain involved in this case, theU.M.W. was continuing to engage in the conspiracy inwhich it was found to have engaged in the two decisionsdiscussed above, then the U.M.W. was disqualified fromacting as of the exclusive bargaining representative of anyoftheRespondents'employees.A more seriousconflict-of-interest situation can scarcely be imagined, anditexisted not only as regards the U M.W.'s obligations tothe employers here involved, but also with respect to itsobligations to the employees involved. Having bound itselfnot to contract with any operator on any terms other thanthose provided in the National Agreement the U M.W.plainlywas not in a position to bargain collectively ingood faith with the Respondents or any other miningoperators in the Southeastern Tennessee area which werethe targets of the conspiracyNor could the U.M WfairlyrepresenttheinterestsoftheRespondents'employees when its underlying goal was to force them outof their jobs.This brings me to the question whether the U.M Wwas in fact continuing to engage in the conspiracy at thetime of the requests to bargain involved in this case Forthe law is clear that "though the union may havemisconducted itself, it has a locus penitentiae; if it offersingood faith to treat, the employer may not refusebecause of its past sins "N L R B v. Remington Rand,Inc.,94 F.2d 862, 872-873 (C A. 2), cert denied 304 U.S.576.The Sixth Circuit's opinion in theRamseycase speaks .as of the time of the District Court trial in August 1965TheTennessee Consolidatedcase reflects the situation asof the trial in August 1967. The U M.W. introduced noevidencewhatever rebutting the Respondents' evidenceconcerning the existence of the conspiracy.However, in the first letters requesting collectivebargaining which were sent by the U.M.W. to J H.Graham at Gob and Trio on August 27, 1967, theU.M.W reiterated "that all matters are negotiableincluding a tonnage rate." This representation, if it istakenatfacevalue,indicatesatleastastotheRespondents Gob and Trio that the U.M.W. intended toabandon the conspiracy, and to bargain in good faithwithout regard to the terms of the National Agreement.The inclusion of the reference to a willingness tobargain concerning the tonnage rate, which I infer refersto the cents per ton royalty to be paid into the U.M.W.'swelfare fund, is significant in that the royalty provisionwas an essential part of the National Agreement and theunlawful scheme to impose terms on the mining operatorsin the Southeastern Tennessee area which they could notmeet and still remain in business. The District Court'sopinion in theRamseycase speaks of a 40 cents per tonroyalty as of 1964. This representation that all matterswere negotiable, including the tonnage rate, was made toGraham, Trio and Gob, after the District Court hadhanded down its opinion stating that a preponderance ofthe evidence established that the U.M.W impliedly agreednot to bargain with any other coal operator upon anyterms other than the National Agreement, and after theappeal had been filed in the Sixth Circuit. MUTUAL COAL CO.569The second letter requesting collective bargaining whichwas sent to J: H Graham at Gob and Trio also includedthe same representation that all matters were negotiable,including a tonnage rate. This same representation wasincluded in the letters requesting collective bargaining sentto all Respondents on March 21, 1969, after the filing ofthe charge in this case ,While I share the skepticism of the Respondents'attorney concerning such, a representation which appearstohave been made to enhance a party's chances inpending litigation(U S v. Parke Davis and Company,362U S. 29, 48), this same representation had been madetwice before when no action had been commenced.There is nothing in the record which clearly indicatesone way or another whether the U M W.'s representationwas true or false The timing of the making of therepresentation,aftertheDistrictCourthad foundadversely to it on the preponderance of the evidence testand after the case was pending on appeal in the SixthCircuit, suggests that the U.M W. may have reconsidereditsprior policy and have abandoned it in order to avoidpossible further future liability In any event, in myopinion theRespondentswereobligated -to put theU. M. W to the test by agreeing to sit down with theU M.W and bargain with it in accordance with theBoard's decisions in theSewanee, LayneandMutualcasesHaving failed to do so, the Respondents are hardlyina position to assert that the U.M W 's repeatedrepresentations that all matters were negotiable, includingthe tonnage rate, were untrue. Under all the circumstancesIconclude, in view of the U M W 's offers to negotiate ingood faith, its repeated efforts to assure the Respondentsthat it would bargain on all subjects with an open mind,that it would be unreasonable to infer that at the time ofthe requests to bargain collectively involved in this casetheU.M.W. was still participating in the conspiracy todrive mining operators in the Southeastern Tennessee areaout of business. Accordingly, the Respondents' contentionin this regard is rejected.'e.The claim that the U M W and District 19 haveno standing before the Board because of their failureto complywiththe election-of-officers requirementsof the Labor-Management Reporting and DisclosureAct of 1959Attorney Ables stated for the record that District 19was a provisional,district of the U M.W and that it hadnot had ari election of officers for many years. Acceptingthe truth of this statement, as I do, it established at mostaviolationof the Labor-Management Reporting andDisclosure Procedure on the part of District 19 However,it is the UMW and not District 19 which is the certifiedrepresentative of the employees here involved. Hence, thefactofDistrict ',' 19'snoncompliancewiththeLabor-Management Reporting and Disclosures Procedureisimmaterial in this case Furthermore, even if theU.M W itself were in violation of these statutoryrequirements,' this fact would not constitute a defense inthis case. The Board has held that such violations do notimpair the right of labor organizations to act as statutorybargaining representatives, and that the remedy for suchviolations lies elsewhere than with the Board SeeAlto'While the U M W in the letters requesting collective bargaining sent toMutual and Gravitt in March 1968 failed to include the representation thatallmatters were negotiable, since, as found below, no order is beingentered against either Mutualor Gravia this factis immaterialPlasticsManufacturingCorporation,136NLRB 850;Meier Supermarket, inc ,142 NLRB 513CONCLUSIONS OF LAW1.At all times on and after August 29, 1967, theU.M.Whasbeenthedulycertifiedexclusivecollective-bargaining representative of the production andmaintenance employees in the multiemployer bargainingunitstated in the Board's corrected certification ofrepresentatives, dated August 31, 1965,inSewanee CoalOperators'Association, inc , et al,Case 10-RC-5497,including the production and maintenance employees ofGob Coal Company, Sequatchie, Tennessee2At all times on and after March 26, 1968, theU M W. has been the duly certified exclusivecollective-bargaining representative of the production andmaintenance employees in the multiemployer bargainingunitstated in the Board's corrected certification ofrepresentatives, dated August 31, 1965, inSewanee CoalOperators' Association, Inc ,Case 10-RC-5497, includingthe production and maintenance employees of Elgin CoalCompany,Whitewell,Tennessee,working in the minesoperated or formerly operated in the names of GravittCoal Company and Mutual Coal Company3.Gob Coal Company, by refusing at all times afterAugust 29, 1967, to bargain collectively with the U.M.W.as the exclusive collective-bargaining representative of theproductionandmaintenanceemployeesinthemultiemployer appropriate unit stated above, has engagedin unfair labor practices in violation of Section 8(a)(5) and(1) of the Act.4Elgin Coal Company, by refusing at all times afterMarch 26, 1968, to bargain collectively with the U M.W.as the exclusive collective-bargaining representative of theproductionandmaintenanceemployeesinthemultiemployer appropriate unit stated above, including theproduction and maintenance employees working in themines operated or formerly operated in the name ofGravitt Coal Company and Mutual Coal Company, hasengaged in unfair labor practices in violation of Section8(a)(5) and (1) of the Act.5The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondents, Gob CoalCompany and Elgin Coal Company, have unlawfullyrefused to bargain collectively with the U.M W , myRecommended Order will gonta•n the conventional ceaseand desist and affirmative bargaining provisions againstthese employers.As stated above, no remedial order is being enteredagainstMutual because of the relationship between ElginandMutual and because of Mutual's cessation ofoperationsWhile Gravitt is still nominally operating amine under lease from Elgin, its relationship with Elgin,as found in theMutualdecision, is such, in my opinion, asto deprive it of the power independently to make thedecisionswhichbecome necessary in the course ofcollectivebargainingAs found in theMutualcase,Gravitt,aswellasMutual,was an "administrativesegment" of Elgin In these circumstances, it would beunrealistic to enter an order against Gravitt as anemployer.The order against Elgin, the controllingemployer, inmy opinion, will adequately protect the 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining rights of the employees in the mine operated inthe name of GravittIam including in my Recommended Order the usualprovisiondirectingtheOrdernotonlyagainstRespondentsElginandGob, but also against theirsuccessors and assigns, as well. In doing so I intend that itbeconstruedasapplyingonly to those successoremployers who, by virtue of their being former membersof the Sewanee Coal Operators' Association, Inc. orindividuals who had a controlling interest in a corporationwhich was formerly a member of the Sewanee CoalOperators'Association,Inc.who formed anothercorporation, became subject to the collective-bargainingobligations declared in the corrected certification in theSewaneecaseUpon the foregoing findings and conclusions and theentire record and pursuant to Section 10(c) of the Act,there is hereby issued the following:(c)Notify the Regional Director for Region 10, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.'pursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board "'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within10days from the date of this Order, what stepsRespondents have taken to comply herewith "APPENDIX ANOTICE TO EMPLOYEESRECOMMENDED ORDERThe Respondents, Gob Coal Company, Sequatchie,Tennessee,andElginCoalCompany,Whitwell,Tennessee, their officers, agents, successors and assigns,shall:1.Cease and desist from refusing to bargain collectivelywithUnitedMine Workers of America as the exclusivebargainingrepresentativeoftheproductionandmaintenance employees of all of the employees in themultiemployer bargaining unit stated in the Board'scorrected certification of representatives, dated August 31,1965, inSewanee Coal Operators' Association, Inc,Cases10-RC-5497, 10-RC-5593, 10-RC-5604, and 10-RC-5605,with respect to rates of pay, wages, hours of employment,and other terms and conditions of employment.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Upon request, bargain collectively with United MineWorkers of America as the exclusive representative of allthe employees in the multiemployer appropriate unit ofproduction and maintenance employees stated above.(b)Post at their mines at Sequatchie and Whitwell,Tennessee,which include in the case of Elgin CoalCompany the mines now or formerly operated in thename of Gravitt Coal Company and Mutual CoalCompany, copies of the attached notice The notice to beposted by Gob Coal Company is marked "Appendix A"and the notice to be posted by Elgin Coal Company ismarked "Appendix B" Copies of said notice, on formsprovided by the Regional Director for Region 10, afterbeing signed by an authorized representative, shall bepostedby each Respondent at its mine or minesimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondents to insure that said notices are not altered,defaced, or covered by any other material'In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall,as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a judgment of a United States Courtof Appeals,thewords in the notice reading"Posted by Order of theNationalLaborRelationsBoard" shall be changed to read"PostedPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL, upon request, bargain collectively withUnitedMineWorkers of America, as the exclusiverepresentative of all the production and maintenanceemployees in the multiemployer bargaining unit setforthintheBoard'scorrectedcertificationofrepresentativedatedAugust31,1965,inCases10-RC-5497,10-RC-5593,10-RC-5604,and10-RC-5605,which includes our production andmaintenance employeesDatedByGOB COAL COMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board's Office,730 Peachtree Street,NE.,Atlanta,Georgia 30308,Telephone 526-5760APPENDIX BNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL, upon request, bargain collectively withUnitedMineWorkers of America, as the exclusiverepresentative of all the production and maintenanceemployees in the multiemployer bargaining unit setforthintheBoard'scorrectedcertificationofrepresentativedatedAugust 31, 1965, in Cases10-RC-5497,10-RC-5593,10-RC-5604,and10-RC-5605,which includes the production andmaintenance employees in the mines operated, orformerlyoperated, in the names of Gravitt CoalCompany and Mutual Coal Company.DatedByELGIN COAL COMPANY(Employer)(Representative)(Title) MUTUAL COAL CO.571This is an official notice and must not be defaced byor covered by any other materialanyoneAny questions concerning this Notice or compliancewith its provisions, may be directed to the Board's Office,This Notice must remain posted for 60 consecutive days730 Peachtree Street,NE.,Atlanta,Georgia 30308,from the date of posting and must not be altered, defaced,Telephone 526-5760